DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 11/24/2021 has been entered. Claim 4 has been canceled. Claims 1 and 5 have been amended. Claims 1-3 and 5-17 are pending. 
Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-13, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US Pub. 20070263763) in view of Xue et al (CN 201710745219.8 interpreted as US Pub. 20190066596).
Regarding claim 1, Moon discloses:
A display driving circuit, comprising a plurality of stages each of which is directed to a driving unit, (at least refer to fig. 4 and paragraph 21. Describes the driving device for a liquid crystal display panel device including a shift register having a plurality of stages for shifting a start pulse and outputting a shifted start pulse to a next stage) that comprises: 
A pull-up control unit, electrically connected to a first clock signal input end, a first cascaded signal input end and a first node, configured to transmit a signal 
A pull-up unit, electrically connected to the first node, a second clock signal input end and a second node, configured to transmit a signal inputted from the second clock signal input end to the second node under the control of a signal of the first node, (at least refer to fig. 6 and paragraphs 49-50. Describes each stage of a shift register may include an output buffer having a fifth transistor T5 for outputting a clock signal C1 to a first output line under the control of a first node Q, and sixth and seventh transistors T6 and T7 for outputting a low-level driving voltage VSS. Para. 50, describes: The fifth T5 may be a pull-up transistor and may include a NMOS transistor); and 
The second node, electrically connected to a cascaded signal output end, (at least refer to fig. 6 and paragraph 49. Describes each stage of a shift register may include an output buffer having a fifth transistor T5 for outputting a clock signal C1 to a first output line under the control of a first node Q. Wherein the output line is consider a second node) 
Wherein the pull-up unit comprises a capacitor and a first transistor, a first end of the capacitor is electrically connected to the second clock signal input end, a second end of the capacitor is electrically connected to the first node, (at least refer to fig. 6 and paragraph 50. Describes the fifth transistor T5 may have a structure where its gate electrode/terminal overlaps its source and drain electrodes/terminals, a first parasitic capacitor CGD may be considered to be connected between a gate terminal and a drain terminal of the fifth transistor T5) and wherein a gate of the first transistor is electrically connected to the first node, a source of the first transistor is electrically connected to the second clock signal input end, a drain of the first transistor is electrically connected to the second node, (at least refer to fig. 6 and paragraph 49. Describes each stage of a shift register may include an output buffer having a fifth transistor T5 for outputting a clock signal C1 to a first output line under the control of a first node Q, and sixth and seventh transistors T6 and T7 for outputting a low-level driving voltage VSS. Wherein the output line is consider a second node) 
Moon does not disclose:
A pull-up control unit, electrically connected to a first clock signal input end, a first cascaded signal input end and a first node, configured to transmit a signal inputted from the first cascaded signal input end to the first node under the control of a signal inputted from the first clock signal input end;
Wherein the driving unit comprises a first low-voltage signal input end and a second low-voltage signal input end, a voltage inputted to the first low-voltage signal input end is less than a voltage inputted to the second low-voltage signal input end.
Xue teaches:
A pull-up control unit, electrically connected to a first clock signal input end, a first cascaded signal input end and a first node, (at least refer to fig. 1 and paragraph 55. Describes the pull-up control unit 20 is connected to the first node Q, the second node K, a second clock signal CLK, a third node N, a current-stage cascade-propagate signal output end Cout(n), and a previous-stage cascade-propagate signal output end Cout(n-1)) configured to transmit a signal inputted from the first cascaded signal input end to the first node under the control of a signal inputted from the first clock signal input end, (at least refer to fig. 1 and paragraph 55. Describes the function of the pull-up control unit 20 is to pull up the node Q voltage level and control the turn on of the pull-up unit 10);
Wherein the driving unit comprises a first low-voltage signal input end and a second low-voltage signal input end, (at least refer to fig. 1 and paragraph 57. Describes the pull-down unit 40 is connected to the n-th horizontal scan signal output end G(n), the first node Q, the third node N, a next-stage cascade-propagate signal output end Cout(n), a first direct current (DC) low voltage VGL1, and a second DC low voltage VGL2, and is responsible for pulling down the node Q voltage level and the output signal to low voltage) a voltage inputted to the first low-voltage signal input end is less than a voltage inputted to the second low-voltage signal input end, (at least refer to fig. 1 and paragraph 62. Describes it should be noted that the present invention introduces two VGL lines, wherein VGL2>VGL1 so that Vgs<0 to reduce the risk of current leakage when the threshold voltages Vth of TFT T31, T41, T43, and T6 have negative value).
The two references are analogous art because they are relate with the same field of invention of driving circuit of liquid crystal display.

Regarding claim 2, Moon does not disclose:
Wherein the pull-up control unit comprises a second transistor, the gate of the second transistor is electrically connected to the first clock signal input end, the source of the second transistor is electrically connected to the cascaded signal input end, the drain of the second transistor is electrically connected to the first node.
Xue teaches:
Wherein the pull-up control unit comprises a second transistor, the gate of the second transistor is electrically connected to the first clock signal input end, the source of the second transistor is electrically connected to the cascaded signal input end, the drain of the second transistor is electrically connected to the first node, (at least refer to fig. 1 and paragraph 55. Describes the pull-up control unit 20 comprises: T11, having a gate connected to the second clock signal CLK, a source and a drain connected respectively to the third node N and the previous-stage cascade-propagate signal output end Cout(n-1) or start pulse STV; T12, having a gate connected to the second clock signal CLK, a source and a drain connected respectively to the third node N and the first node Q
Regarding claim 2, refer to the motivation of claim 1.
Regarding claim 3, Moon does not disclose:
Wherein the first transistor is n-type transistors or p-type transistors, (at least refer to fig. 6 and paragraph 40. Describes the fifth T5 may be a pull-up transistor and may include a NMOS transistor).
Moon does not disclose:
Wherein the second transistor is n-type transistors or p-type transistors.
Xue teaches:
Wherein the second transistor is n-type transistors or p-type transistors, (at least refer to fig. 1 and paragraph 55. Describes T11 and T12. Wherein these transistors are considered to be n-type or p-type).
Regarding claim 5, Moon discloses:
Wherein the driving unit further comprises a pull-down unit, (at least refer to fig. 6 and paragraph 50. Describes the sixth transistor T6 may be a pull-down transistor)
Which is electrically connected to the second node, a third node, and the second low-voltage signal input end, and is configured to transmit a signal inputted from the second low-voltage signal input end to the second node under the control of a signal of the third node, (at least refer to fig. 6 and paragraphs 49-50. Describes sixth and seventh transistors T6 and T7 for outputting a low-level driving voltage VSS to a second output line under the control of second and third nodes QB1 and QB2. Para. 50, describes: A source terminal of the fifth transistor T5 may be connected to a drain terminal of the sixth transistor T6 and a drain terminal of the seventh transistor T7).
Regarding claim 6, Moon discloses:
Wherein the pull-down unit comprises a third transistor, the gate of the third transistor is electrically connected to the third node, the source of the third transistor is electrically connected to the second low-voltage signal input end, the drain of the third transistor is electrically connected to the second node, (at least refer to fig. 6 and paragraphs 49-50. Describes sixth and seventh transistors T6 and T7 for outputting a low-level driving voltage VSS to a second output line under the control of second and third nodes QB1 and QB2. Para. 50, describes: A source terminal of the fifth transistor T5 may be connected to a drain terminal of the sixth transistor T6 and a drain terminal of the seventh transistor T7).
Regarding claim 7, Moon discloses:
Wherein the third transistor is an n-type transistor or a p-type transistor, (at least refer to fig. 6 and paragraph 50. Describes the sixth and seventh transistors T6 and T7 may include NMOS transistors).
Regarding claim 8, Moon does not disclose:
Wherein the driving unit further comprises a pull-down control unit, which is electrically connected to the first node, a second cascaded signal input end and the first low-voltage signal input end, and is configured to transmit a signal inputted from the first low-voltage signal input end to the first node under the control of a signal inputted from the second cascaded signal input end.
Xue teaches:
Wherein the driving unit further comprises a pull-down control unit, which is electrically connected to the first node, a second cascaded signal input end and the first low-voltage signal input end, and is configured to transmit a signal inputted from the first low-voltage signal input end to the first node under the control of a signal inputted from the second cascaded signal input end, (at least refer to fig. 1 and paragraph 57. Describes T32, having a gate connected to the next-stage cascade-propagate signal output end Cout(n+1), a source and a drain connected respectively to the third node N and the first node Q; T33, having a gate connected to the next-stage cascade-propagate signal output end Cout(n+1), a source and a drain connected respectively to the third node N and the first DC low voltage VGL1).
Regarding claim 8, refer to the motivation of claim 1.
Regarding claim 9, Moon does not disclose:
Wherein the pull-down control unit comprises a fourth transistor, the gate of the fourth transistor is electrically connected to the second cascaded signal input end, the source of the fourth transistor is electrically connected to the first low-voltage signal input end, the drain of the fourth transistor is electrically connected to the first node.
Xue teaches:
Wherein the pull-down control unit comprises a fourth transistor, the gate of the fourth transistor is electrically connected to the second cascaded signal input end, the source of the fourth transistor is electrically connected to the first low-at least refer to fig. 1 and paragraph 57. Describes T32, having a gate connected to the next-stage cascade-propagate signal output end Cout(n+1), a source and a drain connected respectively to the third node N and the first node Q; T33, having a gate connected to the next-stage cascade-propagate signal output end Cout(n+1), a source and a drain connected respectively to the third node N and the first DC low voltage VGL1).
Regarding claim 9, refer to the motivation of claim 1.
Regarding claim 10, Moon discloses:
Wherein the fourth transistor is an n-type transistor or a p-type transistor, (at least refer to fig. 6 and paragraph 50. Describes the sixth and seventh transistors T6 and T7 may include NMOS transistors).
Regarding claim 11, Moon does not disclose:
Wherein the driving unit further comprises a pull-down remaining unit, which is electrically connected to the first node, the third node, a high-voltage signal input and the first low-voltage signal input end, and is configured to transmit a4 signal inputted from the first low-voltage signal input end or a signal inputted from the high-voltage signal input to the third node under the control of a signal of the first node.
Xue teaches:
Wherein the driving unit further comprises a pull-down remaining unit, which is electrically connected to the first node, the third node, a high-voltage signal input at least refer to fig. 1 and paragraph 58. Describes the pull-down maintenance unit 50 is connected to the first node Q, a DC high voltage VGH, the first DC low voltage VGL1 and the second CD low voltage VGL2, and is responsible for maintaining the node Q voltage level and G(n) in cut-off state. T44, having a gate connected to the fourth node QB).
Regarding claim 11, refer to the motivation of claim 1.
Regarding claim 12, Moon does not disclose:
Wherein the pull-down remaining unit comprises a fifth transistor, a sixth transistor and a seventh transistor, the sources of the fifth transistor and the sixth transistor are electrically connected to the first low-voltage signal input end, the drain of the fifth transistor and the gate of the sixth transistor are electrically connected to the first node, the gate of the fifth transistor and the drain of the sixth transistor are electrically connected to the third node, the gate and the source of the seventh transistor are electrically connected to the high-voltage signal input, the drain of the seventh transistor is electrically connected to the third node.
Xue teaches:
Wherein the pull-down remaining unit comprises a fifth transistor, a sixth transistor and a seventh transistor, (at least refer to fig. 1 and paragraph 58. Describes T44, T54, and T53) the sources of the fifth transistor and the sixth at least refer to fig. 1 and paragraph 58. Describes T44, having a gate connected to the fourth node QB, a source and a drain connected respectively to the third node N and the first node Q. T54, having a gate connected to the first node Q, a source and a drain connected respectively to the fourth node QB and the first DC low voltage VGL1) the gate and the source of the seventh transistor are electrically connected to the high-voltage signal input, the drain of the seventh transistor is electrically connected to the third node, (at least refer to fig. 1 and paragraph 58. Describes T53, having a source and a drain connected respectively to the fourth node QB and the DC high voltage VGH).
Regarding claim 12, refer to the motivation of claim 1.
Regarding claim 13, Moon discloses:
Wherein the fifth transistor, the sixth transistor and the seventh transistor are n-type transistors or p- type transistors, (at least refer to fig. 6 and paragraph 51-52. Describes the fourth NMOS transistor T4 may include a NMOS transistor receiving a low-voltage driving VSS and being connected to the fourth QB. Para. 52, describes: The eighth transistor T8, T9 may include a NMOS transistor).
Regarding claim 15
Wherein the first cascaded signal input end of the 1st-stage driving unit is electrically connected to a start signal line.
Xue teaches:
Wherein the first cascaded signal input end of the 1st-stage driving unit is electrically connected to a start signal line, (at least refer to fig. 1 and paragraph 51. Describes STV is the start pulse trigger signal, which is for activating the first GOA unit in the cascade)
Regarding claim 16, Moon does not disclose:
Wherein the first clock signal input end is electrically connected to a first clock signal line, the second clock signal input end is electrically connected to a second clock signal line, the first low-voltage signal input end is electrically connected to a first low-voltage signal line, the second low-voltage signal input end is electrically connected to a second low- voltage signal line, the high-voltage signal input is electrically connected to a high- voltage signal line.
Xue teaches:
Wherein the first clock signal input end is electrically connected to a first clock signal line, the second clock signal input end is electrically connected to a second clock signal line, the first low-voltage signal input end is electrically connected to a first low-voltage signal line, the second low-voltage signal input end is electrically connected to a second low- voltage signal line, the high-voltage signal input is electrically connected to a high- voltage signal line, (at least refer to fig. 1 and paragraph 51. Describes CLK and CLKB are alternating current power source with opposite phases, VGH, VGL1 and VGL2 are DC power source).
Regarding claim 17, Moon does not disclose:
Wherein a clock signal transmitted on the first clock signal line is opposite to a clock signal transmitted on the second clock signal line.
Xue teaches:
Wherein a clock signal transmitted on the first clock signal line is opposite to a clock signal transmitted on the second clock signal line, (at least refer to fig. 1 and paragraph 51. Describes CLK and CLKB are alternating current power source with opposite phases).
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art fails to teach or suggest the driving unit comprises a pull-down unit, which is electrically connected to the second node, a third node, and the second low-voltage signal input end, and is configured to transmit a signal inputted from the second low-voltage signal input end to the second node under the control of a signal of the third node. Wherein the pull- down unit comprises a third transistor, the gate of the third transistor is electrically connected to the third node, the source of the third transistor is electrically connected to the second low-voltage signal input end, the drain of the third transistor is electrically connected to the second node.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO2018171137 as US Pub. 2019066597 is related to a GOA unit of a light emitting control signal and its driving method, a GOA circuit and display device, relating to the field of display technology. And they can overcome the problems of a screen flickering or an abnormal display that the display device may have. The GOA unit of the light emitting control signal includes a potential control module, a pull-down module, a pull-up module and a writing module. The writing module is connected to a second voltage terminal, a signal control terminal, a signal output terminal, and outputs the voltage of the second voltage terminal to the signal output terminal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 5712727667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        01/03/2021